UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05527 General New Jersey Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 11/30/16 FORM N-CSR Item 1. Reports to Stockholders. General New Jersey Municipal Money Market Fund, Inc. ANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Information About the Renewal of the Fund’s Management Agreement 24 Board Members Information 28 Officers of the Fund 31 F O R M O R EI N F O R M AT I O N Back Cover General New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for General New Jersey Municipal Money Market Fund, Inc., covering the 12-month period from December 1, 2015 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite bouts of market volatility stemming from various global economic developments. In December 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2015 through November 30, 2016, as provided by Joseph Irace, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2016, General New Jersey Municipal Money Market Fund’s Class A shares produced a yield of 0.01%. Taking into consideration the effects of compounding, the fund’s Class A shares produced an effective yield of 0.01% for the same period. 1 Yields of municipal money market instruments climbed over much of the reporting period in response to changing supply-and-demand dynamics and expectations of higher short-term interest rates from the Federal Reserve Board (the “Fed”). The Fund’s Investment Approach The fund’s objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The fund also seeks to maintain a stable $1.00 share price. To pursue its goal, the fund normally invests at least 80% of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the fund’s objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the fund’s average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jersey’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize. Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the fund’s average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Supply-and-Demand Factors Drove Yields Higher Early in the reporting period, global economic challenges triggered a worldwide flight to traditional safe havens, and tax-exempt money market yields remained near historical lows even after the Fed raised short-term interest rates by 25 basis points in December 2015. These yield levels persisted into the spring of 2016, when supply-and-demand dynamics caused yields of one-year notes and variable rate demand notes (VRDNs) to rise. Demand for tax-exempt money market instruments fell significantly in anticipation of money market reforms slated to take effect in October, but issuance volumes increased from states and 3 DISCUSSION OF FUND PERFORMANCE (continued) local authorities entering the market with one-year note financings. Yields also climbed in November when investors reacted to the presidential election by revising upward their expectations for U.S. economic growth and short-term interest rates. Fiscal conditions for tax-exempt issuers generally have remained favorable, and municipal credit quality appears to have stabilized after years of gradual improvement. However, New Jersey has lagged the national economic recovery, and tax shortfalls and heavy public pension liabilities have weighed on the state’s financial condition. Maintaining a Prudent Investment Posture In this environment, most municipal money market funds maintained historically short weighted average maturities with a focus on liquidity. The fund was no exception, as we set its weighted average maturity in a range that is consistent with industry averages. Indeed, the fund’s short weighted average maturity helped capture higher VRDN yields more quickly when they advanced. We also have maintained a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have emphasized broad diversification across municipal issuers and instruments backed by third parties. In our judgment, state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various healthcare and education issuers should remain stable credits. Fed Hikes Short-Term Rates Just weeks after the reporting period’s end, the Fed raised the federal funds rate by another 0.25 percentage points to between 0.50% and 0.75% “in view of realized and expected labor market conditions and inflation.” This increase was widely anticipated, and money market yields already reflected the higher benchmark rate. While most analysts expect more short-term rate hikes in 2017, any increases are likely to be modest and gradual, and we believe that an emphasis on preservation of capital and liquidity remains the prudent course for fund management. December 15, 2016 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New Jersey Municipal Money Market Fund, Inc. from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .54%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2016 Short-Term Investments - 99.6% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 96.3% Bloomfield Township, GO Notes (BAN, Tax Appeal Refunding BAN and Water Utility BAN) 2.00 1/13/17 1,750,000 1,752,644 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.59 12/7/16 1,100,000 a 1,100,000 Gloucester County Pollution Control Financing Authority, PCR, Refunding (Exxon Project) 0.16 12/1/16 5,000,000 a 5,000,000 Kingsway Regional School District Board of Education, GO Notes (School Bonds) 2.50 2/1/17 100,000 100,244 Moorestown Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 1/1/17 110,000 110,215 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 2,880,000 a 2,880,000 New Jersey Economic Development Authority, EDR (Duke Farms Foundation Project) (LOC; Northern Trust Company) 0.47 12/1/16 1,200,000 a 1,200,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 655,000 a 655,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.64 12/7/16 430,000 a 430,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 1,950,000 a 1,950,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 200,000 a 200,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.59 12/7/16 885,000 a 885,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC Project) (LOC; JPMorgan Chase Bank) 0.73 12/7/16 750,000 a 750,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.61 12/1/16 80,000 a 80,000 6 Short-Term Investments - 99.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 96.3% (continued) New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 1,080,000 a 1,080,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 975,000 a 975,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc. Project) (Liquidity Facility; TD Bank) 0.57 12/7/16 1,840,000 a 1,840,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.74 12/7/16 855,000 a 855,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 1,230,000 a 1,230,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 4,895,000 a 4,895,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.75 12/7/16 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 940,000 a 940,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.64 12/7/16 3,945,000 a 3,945,000 New Jersey Economic Development Authority, Revenue (Pennington Montessori School Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 590,000 a 590,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.59 12/7/16 1,660,000 a 1,660,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.55 12/7/16 500,000 a 500,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.55 12/7/16 4,800,000 a 4,800,000 7 STATEMENT OF INVESTMENTS (continued) Short-Term Investments - 99.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 96.3% (continued) New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.58 12/7/16 995,000 a 995,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.58 12/7/16 2,250,000 a 2,250,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 645,000 a 645,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.61 12/7/16 5,470,000 a 5,470,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.61 12/7/16 10,000,000 a 10,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) (LOC; Bank of America) 0.57 12/7/16 2,000,000 a 2,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.60 12/7/16 1,400,000 a 1,400,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Citibank NA) 0.52 12/7/16 4,800,000 a 4,800,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.58 12/7/16 2,325,000 a 2,325,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.59 12/7/16 1,000,000 a 1,000,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.59 12/7/16 3,770,000 a 3,770,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Barclays Bank PLC) 0.62 12/7/16 5,000,000 a 5,000,000 Ocean City, BAN and Special Emergency Notes 2.00 12/2/16 1,450,000 1,450,038 Pompton Lakes Borough, GO Notes (General Bonds) 2.00 12/1/16 125,000 125,000 8 Short-Term Investments - 99.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 96.3% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.61 12/7/16 2,050,000 a,b,c 2,050,000 Princeton Board of Education, GO Notes (School Bonds) 1.00 2/1/17 100,000 100,048 Rutgers, The State University, GO Notes (Liquidity Facility; U.S. Bank NA) 0.43 12/1/16 1,500,000 a 1,500,000 Sparta Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/15/17 275,000 276,218 Sussex County,
